internal_revenue_service department of the treasury number release date index numbers re washington dc person to contact telephone number refer reply to cc psi 4-plr-146799-01 date july legend settlor spouse country area of country business_trust date state dear this is in response to your letter dated date concerning the application of the income_tax and estate_tax to certain property held in trust settlor a citizen and national of country is a nonresident_alien he resides exclusively in country with no intention of removing himself therefrom settlor is engaged in business principally within area of country he has no united_states trade_or_business settlor executed the trust in area of country on date settlor designated himself as the trustee the trust investments include american depositary receipts under article paragraph of the trust settlor may revoke the trust in whole or in part during his life on revocation the trustee is to deliver to settlor all or the designated portion of the trust property under article the validity of the instrument and construction of its beneficial provisions are to be governed by the laws of state a state in the united_states plr-146799-01 under article paragraph sec_2_1 sec_2 and while settlor is living_trust income is to be added to principal the trustee is to pay to or for settlor such amounts as the trustee deems appropriate for settlor’s care support comfort and welfare on settlor’s death if spouse survives the trust property is to be held in further trust for her benefit on spouse’s death the trust property is to be distributed in accordance with spouse’s exercise of a general_power_of_appointment if spouse does not survive settlor certain items of property are to be distributed among settlor’s surviving children the remaining trust property is to be distributed among settlor’s then living issue by right of representation spouse and settlor’s children are citizens and residents of country you have asked us to rule that for income_tax purposes the trust is a foreign grantor_trust and settlor is treated as the owner of the adrs and adss and for purposes of sec_2104 of the internal_revenue_code the adrs and adss will not be deemed assets situated within the united_states at settlor’s death ruling sec_671 of the internal_revenue_code provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_672 provides generally that the rules of sec_671 through shall apply to cause a person to be treated as the owner of a_trust only to the extent such application results directly or indirectly in any income or other_amounts being currently taken into account in computing the income of a citizen or resident_of_the_united_states or a domestic_corporation sec_672 of the code and sec_1_672_f_-3 of the income_tax regulations provide an exception for any portion of a_trust where the power to revest absolutely in the grantor title to the trust property to which such portion is attributable is exercisable solely by the grantor without the approval or consent of any other person sec_676 provides that the grantor is treated as the owner of any portion of a_trust where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both plr-146799-01 sec_7701 provides that the term united_states_person means any trust if i a court within the united_states is able to exercise primary supervision over the administration of the trust and ii one or more united_states persons have the authority to control all substantial decisions of the trust sec_7701 provides that the term foreign_trust means any trust other than a_trust described in sec_7701 sec_301_7701-1 of the procedure and administration regulations provides that the internal_revenue_code prescribes the classification of various organizations for federal tax purposes whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law sec_301_7701-4 provides that in general the term trust as used in the internal_revenue_code refers to an arrangement created either by will or by an inter_vivos declaration whereby trustees take title to property for the purpose of protecting or conserving it for the beneficiaries under the ordinary rules provided in chancery or probate courts usually the beneficiaries of a_trust as described in sec_301_7701-4 do no more than accept the benefits thereof and are not the voluntary planners or creators of the trust arrangement however the beneficiaries of such a_trust may be the persons who create the trust a_trust created by the beneficiaries will be recognized as a_trust under the internal_revenue_code if it was created for the purpose of protecting or conserving the trust property for beneficiaries who stand in the same relation to the trust as they would if the trust had been created by others for them generally speaking an arrangement will be treated as a_trust under the internal_revenue_code if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_301_7701-7 provides that a_trust is a united_states_person if i a court within the united_states is able to exercise primary supervision over the administration of the trust court test and ii one or more united_states persons have the authority to control all substantial decisions of the trust control test sec_301_7701-7 provides that for purposes of the control test the term united_states_person means a united_states_person within the meaning of sec_7701 for example a domestic_corporation is a united_states_person regardless of whether its shareholders are united_states persons sec_301_7701-7 provides that the term substantial decisions means those decisions that persons are authorized or required to make under the terms of the plr-146799-01 trust instrument and applicable law and that are not ministerial decisions that are ministerial include decisions regarding details such as the bookkeeping the collection of rents and the execution of investment decisions sec_301_7701-7 provides that the term control means having the power by vote or otherwise to make all of the substantial decisions of the trust with no other person having the power to veto any of the substantial decisions to determine whether united_states persons have control it is necessary to consider all persons who have authority to make a substantial decision of the trust not only the trust fiduciaries based on the facts and circumstances presented the trust is a_trust for federal tax purposes under sec_301_7701-4 because its primary purpose is protecting and preserving the trust property for the beneficiaries of the trust in addition the trust is a foreign_trust for federal tax purposes under sec_301_7701-7 because the trust fails the control test of sec_301_7701-7 under the terms of the trust agreement settlor a nonresident_alien controls the substantial decisions of the trust therefore one or more united_states persons do not have the authority to control all substantial decisions of the trust in this case settlor retained the absolute power to revest title to the trust corpus in himself accordingly the exception to the general_rule of sec_672 is applicable and the rules of may be applied to treat settlor as the owner of the trust for federal_income_tax purposes settlor is treated as the owner of the entire trust under sec_676 ruling sec_2101 provides in part that a tax is imposed on the transfer of the taxable_estate of every decedent nonresident_not_a_citizen_of_the_united_states sec_2103 provides that the value of the gross_estate of every decedent nonresident_not_a_citizen_of_the_united_states shall be that part of the gross_estate which at the time of death is situated in the united_states sec_2104 provides that for purposes of the estate_tax shares of stock owned and held by a nonresident_not_a_citizen_of_the_united_states shall be deemed property within the united_states only if issued by a domestic_corporation sec_2104 provides that any property of which the decedent has made a transfer by trust or otherwise within the meaning of sec_2035 to shall be deemed to be situated in the united_states if so situated either at the time of the transfer or at the time of the decedent’s death plr-146799-01 sec_2038 provides generally that the value of the gross_estate shall include the value of all property transferred by the decedent during life in trust otherwise to the extent the decedent retained the power to alter amend revoke or terminate the transfer an american depositary receipt adr is a negotiable certificate that is executed and sold by a united_states bank the united_states bank certifies that the designated holder owns a certain number of american depositary shares adss representing the shares of a specified_foreign_corporation purchased by the holder which are on deposit with a bank in the foreign corporation’s home_country the bank in the foreign corporation’s home_country is designated as the agent or custodian for the united_states bank the united_states bank converts dividends interest and principal of the foreign security into united_states dollars for the holder of the adr revrul_65_218 1965_2_cb_566 revrul_72_271 1972_1_cb_369 revrul_82_193 1982_2_cb_219 considers a situation where d a nonresident_alien established an irrevocable_trust appointing a united_states bank as trustee the trustee invested the trust corpus in a certificate of deposit issued by the bank on termination of the trust the trust corpus was payable to d or if d predeceased termination to d’s estate the revenue_ruling holds that on d’s death prior to the termination of the trust no portion of the trust corpus is includible in the gross_estate because no portion of the trust corpus is situated in the united_states at the time of death specifically under sec_2105 the certificate of deposit held by the trust would be considered property without the united_states if the certificate was owned by d directly the interposition of the irrevocable_trust does not affect the underlying character of the bank deposit for purposes of sec_2105 accordingly d’s interest in the trust is property situated outside the united_states and therefore not included in the gross_estate in the instant case the trust corpus would be subject_to inclusion in settlor’s gross_estate under sec_2038 to the extent the trust corpus is situated in the united_states the situs of the assets held by the trust for estate_tax purposes is determined under the rules of sec_2104 and sec_2105 the interposition of the trust does not affect the determination of the situs of the property held by the trust revrul_82_193 cited above as discussed above adss represent ownership rights in underlying shares of a foreign_corporation adrs are certificates evidencing ownership of the adss accordingly the adrs and adss do not constitute shares of stock issued by a domestic_corporation and therefore are not property within the united_states under sec_2104 accordingly we conclude that if the adrs are held by the trust on the date of settlor’s death these assets will not be considered property_situated_in_the_united_states for purposes of sec_2103 and will not be included in settlor’s gross_estate assuming the assets are not otherwise treated as situated in the united_states under sec_2104 plr-146799-01 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to the settlor this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours george l masnik chief branch associate chief_counsel passthroughs and special industries enclosure copy for purposes
